IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                IN AND FOR NEW CASTLE COUNTY

Bruce Wood,                             )
      Plaintiff,                        )
                                        )
             v.                         )      C.A. No. N14C-04-264 ALR
                                        )
Brian Collison, Department of           )
Correction,                             )
      Defendants.                       )

                            Submitted: September 8, 2014
                             Decided: September 18, 2014

                   Upon Plaintiff’s Motion for Appointment of Counsel
                                        DENIED

    Upon Plaintiff’s Request for Enlargement of Time to Amend His Complaint
                                    DENIED

      Plaintiff Bruce Wood filed a complaint against the Department of Correction

and Corrections Officer Brian Collison. By Order dated July 22, 2014, the Court

denied Plaintiff’s Motion for an Emergency Injunction. By Order dated August

13, 2014, the Court granted Defendant’s Motion to Amend the Complaint. But the

Court ordered that Plaintiff must file his amended complaint within twenty days.

The case is scheduled for trial on March 2, 2015. Plaintiff has not filed an

amended complaint. Rather, Plaintiff instead has filed a Motion to Enlarge Time

for Filing Amended Complaint and a Motion for Appointment of Counsel. The

State opposes Plaintiff’s motions.
       1. Self-represented litigants in civil proceedings have no legal or equitable

           right to appointed counsel.1           Moreover, when the Court applies the

           analysis set forth by the Third Circuit Court of Appeals for appointment

           of counsel, the Court finds that appointment of counsel is neither

           necessary nor appropriate, as follows: (i) plaintiff has demonstrated the

           ability to present his own case; (ii) plaintiff is in the nest position to

           develop the facts on his own behalf; (iii) significant factual investigation

           is not necessary as plaintiff is likely is own main witness; (iv) the case is

           likely to turn on credibility determinations; (v) expert testimony will not

           be required; and (vi) plaintiff’s inability to afford counsel is not

           significant under the circumstances presented.2

       2. Prejudice will result to Defendant if an extension of time to amend is

           granted as facts become old, memories become stale and personnel

           changes occur which may impair Defendant’s ability to get an accurate

           account of the facts in a case. Justice does not require additional time to

           be granted. The Court finds that allowing additional time for amendment




1
  Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002) (“Indigent civil litigants possess
neither a constitutional nor a statutory right to appointed counsel.”); Parham v. Johnson, 126
F.3d 454, 456-57 (3d Cir. 1997); Boulware v. Battaglia, 344 F. Supp. 889, 903 (D. Del. 1972).
2
  Parham, 126 F.3d at 457 (delineating the criteria under which an indigent litigant is entitled to
have counsel appointed as developed in Tabron v. Grace, 6 F.3d 147, 155-56, 157 n.5 (3d Cir.
1993)).
                                                 2
          of the complaint would create unnecessary delays for final resolution of

          this litigation.



     NOW, THEREFORE, this 18th day of September, 2014:

     1.       Plaintiff’s Motion for Appointment of Counsel is hereby

DENIED; and

     2.      Plaintiff’s Motion for Enlargement of Time to Amend the

Complaint is hereby DENIED.

     IT IS SO ORDERED.


                                      Andrea L. Rocanelli
                                      _____________________________
                                      Honorable Andrea L. Rocanelli




                                        3